Fourth Court of Appeals
                               San Antonio, Texas
                                     August 3, 2017

                                  No. 04-16-00065-CV

                            Hugo Xavier DE LOS SANTOS,
                                      Appellant

                                            v.

                    COMMISSION FOR LAWYER DISCIPLINE,
                                 Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-20086
                      The Honorable Tonya Parker, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk